1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     amelia_bizzaro@fd.org
7
     *Attorney for Petitioner Hector Leonard Jardine
8

9
10
                           U NITED S TATES D ISTRICT C OURT
11
                                 D ISTRICT OF N EVADA
12

13   Hector Leonard Jardine,
                                                Case No. 2:16-cv-02637-RFB-NJK
14                Petitioner,
                                                Motion for Extension of Time to
15         v.                                   File Amended Petition for Writ of
16   Brian Williams, et al.,                    Habeas Corpus

17                Respondents.                  (Third Request)
18

19

20

21

22

23

24

25

26
1                                  POINTS AND AUTHORITIES

2            Petitioner Hector Jardine respectfully asks this Court to enter an order
3    extending his deadline for filing a counseled amended petition by 90 days from
4    October 22, 2018 to January 21, 2019.
5            Mr. Jardine was convicted following a four-day jury trial of one count each of
6    attempt murder with use of a dangerous weapon, burglary, first-degree kidnapping
7    with use of a dangerous weapon and with substantial bodily harm, and sexual
8    assault with use of dangerous weapon. He was sentenced to a total of 50 years to
9    life.
10           This is Mr. Jardine’s third request for an extension. Counsel still has been
11   unable to obtain Mr. Jardine’s file from his prior attorney, Conrad Claus. Mr. Claus
12   represented Mr. Jardine on post-conviction and obtained trial counsel’s file as part
13   of his representation.
14           Counsel’s investigator tracked down Mr. Claus in New Orleans. Counsel sent
15   multiple e-mails to Mr. Claus before he finally responded. He eventually put
16   counsel in touch with a person here locally, who he said could provide the file.
17   Counsel expected that person to turn over Mr. Claus’s complete file, including trial
18   counsel’s file. Counsel and her investigator met with this person several weeks ago,
19   but he provided only a small portion of the file. Counsel has reached out again to
20   Mr. Claus by email in the hopes that she can resolve this issue short of litigation,
21   which is looming as a last resort. She anticipates filing a discovery motion in this
22   court in early November if Mr. Claus does not respond. Without Mr. Claus’s file,
23   counsel has only the court record filed in state court. Thus, Mr. Claus’s file is vital
24   to counsel’s evaluation of Mr. Jardine’s case. Counsel has been making every effort
25   to obtain the file from Mr. Clause and other sources and views litigation of a
26   discovery in this Court as a last resort.




                                                  2
1           The additional period of time is necessary in order to effectively and
2     thoroughly represent Mr. Jardine. The motion is not filed for the purposes of delay
3     but in the interests of justice, as well as the interests of Mr. Jardine. It will give
4     counsel time to contact Mr. Claus and locate his file, conduct any necessary
5     investigation into both substantive and procedural matters, and draft a petition.
6           On October 22, 2018, counsel e-mailed Assistant Solicitor General Jeffrey M.
7     Connor regarding this request, but was unable to connect with him prior to file.
8     Atty. Conner did not object to prior extension requests with the understanding that
9     his lack of objection is not a waiver or concession of any kind.
10
            Dated October 22, 2018.
11
                                                        Respectfully submitted,
12

13                                                      Rene L. Valladares
                                                        Federal Public Defender
14
                                                        /s/Amelia L. Bizzaro
15
                                                        Amelia L. Bizzaro
16 APPROVED:                                            Assistant Federal Public Defender
17
     DATED this 23rd day of October, 2018.
18

19

20 __________________________
     RICHARD F. BOULWARE, II
21
     United States District Judge
22

23

24

25

26




                                                    3
1                              CERTIFICATE OF SERVICE

2           I hereby certify that on October 22, 2018, I electronically filed the foregoing
3    with the Clerk of the Court for the United States District Court, District of Nevada
4    by using the CM/ECF system.
5          Participants in the case who are registered CM/ECF users will be served by
6    the CM/ECF system and include: Jeffrey M. Conner.
7          I further certify that some of the participants in the case are not registered
8    CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage
9    pre-paid, or have dispatched it to a third party commercial carrier for delivery within
10   three calendar days, to the following non-CM/ECF participants:
11         Hector Jardine
           No. 94724
12         High Desert State Prison
13         PO Box 650
           Indian Springs, NV 89070
14
                                              /s/ Jessica Pillsbury
15                                            An Employee of the
16                                            Federal Public Defender

17

18

19

20

21

22

23

24

25

26




                                                 4
